Gilbert, J.:
This is an action for damages, which resulted from false and fraudulent, representations of the defendants, whereby the plaintiff was induced to purchase twenty-five first mortgage bonds of the Selma, Rouse and Dalton Railroad Company, of $1,000 each, at fifty-nine cents on the dollar. The defendants acted in the transaction as agents or brokers, for both seller and purchaser, and *339received from the seller, as their commission for making the sale, five of the same kind of bonds for $1,000 each, and paid the plaintiff, as his share of said commissions, $250 in cash.
Upon the question of fact, whether the fraud alleged had been committed, we think the evidence was sufficient to carry the case to the jury. No exception was taken to the charge of the judge upon that subject. The evidence of the fraud, it is true, is not as satisfactory as a plaintiff, in an action of this kind, may reasonably be expected to produce. Still, it was the province of the jury and not of the judge, to determine its effect. The defendants made an unusual profit out of the transaction, without the knowledge or assent of the plaintiff. Such conduct is inconsistent with an agent’s duty towards his principal, and it had a strong tendency towards establishing the fraud alleged. (See Dorris v. French, 4 Hun, 296.) We think, however, that the judge erred in his instruction to the jury respecting the rule of damages, namely, “that the plaintiff was entitled to recover the actual damage which resulted from their conduct up to the time when he first discovered the fraud; ” and, again, “ that the rule (of damages) is the difference between the sum f aid and the value of the stock; ” and, finally, “ the damages are to be computed upon the principle — that is, the difference between the price paid, that is sixty, one per cent off — and the actual value of the bonds at the time when the plaintiff discovered the fraud.”
The action seems to have been treated by the plaintiff, on the trial, as one against the defendants, as the sellers of the bonds, upon an actual rescission of the contract of sale. An amendment of the complaint was allowed for the purpose of making the action one of that kind. We think that amendment should not have been allowed. The defendants were only agents and not sellers. The action can be deemed one for deceit only. A principal cannot be made liable in such an action for the fraud of his agent, nor can the agent be made liable, as upon a rescission of the contract of sale, to restore the consideration, unless the principal was not disclosed, and the plaintiff dealt with the agent as principal. The liability of the defendants is for the deceit; and the rule of damages proper to be applied to them is the one governing such actions. That rule is a well-established and very plain one. The measure of damages is *340the difference between the actual value of the bonds and the value of them as they were represented to be. Market value is pertinent but not conclusive evidence on such a question. It appears that these bonds had a market value, although they were not quoted on the stock list. Persons interested in the railroad made purchases and sales of the bonds long after the purchase by the plaintiff. Whether the plaintiff could have sold his bonds without cheating somebody else is not now the question. Generally speaking, a thing is worth the price it will bring in the market when it is offered for sale fairly and honestly. If it has no market-price, its value must be ascertained in some other way. But, howsoever it may be determined, it is the value at the time the fraud was committed which measures the liability of the person who committed the fraud. (Haight v. Hayt, 19 N. Y., 471; Hubbell v. Meigs, 50 id., 492.) The plaintiff has been allowed to recover the sum which he paid for the bonds with interest thereon, upon evidence that the bonds became worthless three year's after his purchase. Non oonstat, that much of that depreciation should be attributed to causes which occurred after the plaintiff’s purchase, and for which the defendants are not responsible. Such a recovery cannot be upheld.
Several exceptions to the admission of evidence were taken upon the trial. But as a new trial must be had on other grounds, we have not considered them.
The judgment and order must be reversed, and a new trial granted, with costs to abide the event.